Title: To James Madison from J. Howard March & Co., 22 February 1816
From: J. Howard March & Co.
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Madeira
                            22 February 1816
                        
                    
                    At the request of Col: R H Macpherson, we have shipped on board the Mary & Frances, and consigned to Messrs. Adams Herbert & Co. of Alexandria on your Excellencies account, a pipe of the very best old Madeira Wine. For its cost including Insurance, £79.2.6 Stg, as pr. Invoice enclosed we have this day had the honour to draw upon you in favor of Messrs. Adams Herbert & Co. We Remain, Very Respy, Sir, Your Mobt Servts
                    
                        J. Howard March & Co
                    
                